Citation Nr: 0208014	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  00-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1943 to February 
1946.  He died in August 1999.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1999 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.  The decision denied service 
connection for the cause of the veteran's death.  

The Board remanded the case for further development in 
February 2001.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  During his lifetime, the veteran established service 
connection for a severe penetrating gunshot wound of the 
right arm deltoid region and scapular region, with damage to 
muscle groups I and III, with partial paralysis of circumflex 
branch of right axillary nerve, with non-tender and non-
adherent healed scars, rated as 40 percent disabling; and a 
perforating gunshot wound of the left buttock with damage to 
muscle group XVII, rated as 20 percent disabling.  His 
combined disability rating was 50 percent.  

3.  The veteran died in August 1999, at the age of 81 years, 
due to congestive heart failure due to or as a consequence of 
arteriosclerosis.

4.  A cardiovascular disorder was not present during service 
or manifested within one year after service.

5.  The death was not proximately due to or the result of a 
service-connected disability, and the veteran's service-
connected disabilities did not materially accelerate his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.310, 
3.311, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  The new law eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence.  The evidence includes the 
veteran's service medical records, and a copy of his death 
certificate.  His final hospital summary has been obtained, 
and a VA physician has reviewed the file and offered an 
opinion regarding the cause of death.  The appellant has 
declined the opportunity to have a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that his service-connected gunshot wounds resulted in 
major scars and adhesions and that his congestive heart 
failure could have been caused by these disabilities.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 &  Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2001). 

Service-connected diseases or injuries of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions, even if 
rated as 100 percent disabling, should not be held to have 
contributed to a death primarily due to an unrelated 
disability.  See 38 C.F.R. § 3.312(c)(2) (2001).  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, consideration should be given to whether a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  See 38 C.F.R. 
§ 3.312(c)(4) (2001).

During his lifetime, the veteran established service 
connection for a severe penetrating gunshot wound of the 
right deltoid region and scapular region, with damage to 
muscle groups I and III, with partial paralysis of circumflex 
branch of right axillary nerve, with non-tender and non-
adherent healed scars rated as 40 percent disabling; and a 
perforating gunshot wound of the left buttock with damage to 
muscle group XVII, rated as 20 percent disabling.  His 
combined disability rating was 50 percent.

The veteran's death certificate shows that the veteran died 
in August 1999, at the age of 81 years, due to congestive 
heart failure due to or as a consequence of arteriosclerosis.  
The death certificate contains no indication that the cause 
of death was related to service.

The veteran's service medical records show that 
cardiovascular disease was not present during service.  A 
service physical examination record dated in January 1946 
shows that his heart had no murmurs or enlargements, and had 
a regular sinus rhythm.  His blood pressure was 118/80.  The 
certificate of disability for discharge dated in February 
1946 reflects that the veteran had sustained injuries to his 
shoulder due to a wound, but there is no mention of any 
cardiovascular disease.  

There is also no evidence that any type of cardiovascular 
disease was manifested within one year after separation from 
service.  In fact, the reports of disability evaluation 
examinations conducted by the VA August 1946, October 1948, 
and September 1949 are all negative for findings or diagnoses 
of a cardiovascular disorder.  The September 1949 report 
specifically states that the cardiovascular system was normal 
on examination.

The earliest medical evidence pertaining to the presence of a 
cardiovascular disorder is the veteran's final hospital 
summary dated in August 1999 which is from over 53 years 
after his separation from service.  That record shows that 
the veteran was admitted to the American Legion Hospital and 
died during that hospitalization.  The diagnoses were 
congestive heart failure secondary to arteriosclerotic heart 
disease, arteriosclerosis with vascular dementia, and 
possible pneumonia.  There was no mention of his service-
connected wounds, or his period of service.

A VA medical opinion dated in December 2001 contains the 
following comments:

I have reviewed the C-file and the BVA remand.  
This examiner cannot establish a reasonable basis 
for holding that the service connected multiple 
gunshot wound residuals were of such severity as to 
have a material influence in causing, contributing 
to or accelerating death from listed causes of 
death or were debilitating to such a degree that 
they would render the veteran materially less 
capable of resisting such effects of other 
conditions or disease.  

The Board finds no basis for concluding that the service-
connected disabilities played a role in the veteran's death.  
The service-connected disabilities are not mentioned on the 
veteran's death certificate or his final hospitalization 
report as would usually be expected if they had played a 
significant role in his death.  The only medical opinion is 
the VA opinion which weighs against the claim.  Moreover, the 
VA opinion seems consistent with VA regulations which provide 
that service-connected diseases or injuries of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions, even if 
rated as 100 percent disabling, should not be held to have 
contributed to a death primarily due to an unrelated 
disability.  See 38 C.F.R. § 3.312(c)(2).

In summary, the evidence shows that the cardiovascular 
disease which resulted in the veteran's death was not present 
during service or manifested within one year after service.  
Moreover, the weight of the medical evidence shows that there 
was no relationship between the service-connected disorders 
and the veteran's death.  Accordingly, the Board concludes 
that a service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

